DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s amendment/response filed on 01 March 2022, which has been entered and made of record.
The previous rejections under 35 U.S.C. 112(b) are withdrawn in view of the claim amendments.

Response to Arguments
Applicant's arguments with respect to the rejection under 35 U.S.C. 101 have been considered but they are not persuasive.  The amendment to claim 18 does not affect the rejection; regardless of what is stored on a computer-readable recording medium, if the scope of the claimed computer-readable recording medium can potentially include transitory signals, the claimed computer-readable recording medium is non-statutory.  The Examiner recommends claiming a non-transitory computer-readable recording medium in order to overcome the rejection.
Applicant’s arguments with respect to the prior art rejections have been considered but are moot because of the new grounds of rejection introduced in this Office Action.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In the context of the claimed plenoptic point cloud generation method including both simultaneous and sequential generation methods, the known prior art does not teach the sequential generation method comprising generating a first point cloud generated in a reference view; projecting the first point cloud onto a 2D image of a next view of the reference view; and generating a second point cloud using color information or depth information of coordinates onto which the first point cloud is projected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 18-20 describe a "computer-readable recording medium."  Further, Applicant's specification fails to explicitly define the scope of a computer-readable recording medium. Thus, in giving the term its plain meaning (see MPEP 2106.03 II), the claimed computer-readable recording medium is considered to include both transitory and non-transitory media.  Transitory media are not statutory as they fail to fall into one of the four statutory categories of invention.  On the other hand, a "non-transitory" computer-readable recording medium is considered to be statutory.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sandri et al. ("Compression of Plenoptic Point Clouds," hereinafter "Sandri") in view of Wang et al. (US 2021/0012538; hereinafter "Wang").
Regarding claim 1, Sandri discloses A method of generating a plenoptic point cloud ("Plenoptic Point Clouds," title), the method comprising: obtaining a two-dimensional (2D) image for each view and depth information obtained from a plurality of cameras ("processing the information captured by an array of cameras combined with depth maps," pg. 1419, col. 2); determining a method of generating a plenoptic point cloud; and generating the plenoptic point cloud by applying the determined method of generating the plenoptic point cloud to at least one of the 2D image for each view or the depth information, ("Point clouds can be used to provide a better representation of the plenoptic function. In such, we define plenoptic voxels where each point (voxel) is seen as a source emitting light in all directions," pg. 1419, col. 2; "we associate to each voxel the colors seen by all cameras. Since cameras are placed at different positions, if we know the camera and voxel positions, one can calculate samples of the plenoptic function for each voxel. We refer to this representation as the plenoptic point cloud," pg. 1420, col. 1).
Sandri does not disclose determining the method from among a plurality of methods of generating the plenoptic point cloud … wherein the plurality of methods of generating the plenoptic point cloud includes a simultaneous generation method of the point cloud and a sequential generation method of the point cloud.
In the same art of generating a point cloud, Wang teaches determining a method of generating a point cloud from among a plurality of methods of generating the point cloud … wherein the plurality of methods of generating the point cloud includes a simultaneous generation method of the point cloud and a sequential generation method of the point cloud ("the three-dimensional data encoding device need not always encode three-dimensional point sub-clouds in parallel, and may encode three-dimensional point sub-clouds sequentially," para. 1476).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Wang to the plenoptic point clouds of Sandri.  The motivation would have been to increase flexibility and efficiency.
Regarding claim 2, the combination of Sandri and Wang renders obvious wherein, when the plenoptic point cloud is generated using the simultaneous generation method of the point cloud, the generating of the plenoptic point cloud comprises: defining a three-dimensional (3D) space including all simultaneously generated point clouds; and dividing the defined 3D space into predetermined unit voxels ("We are interested in voxelized point clouds, i.e., the capture space of dimensions W × W × W is divided into M3 volume elements (voxels)," Sandri, pg. 1419, col. 2).
Regarding claim 3, the combination of Sandri and Wang renders obvious merging points included in the voxel to have one geometric information ("the capture space of dimensions W × W × W is divided into M3 volume elements (voxels)," Sandri, pg. 1419, col. 2; "we associate to each voxel the colors seen by all cameras," Sandri, pg. 1420, col. 1; see pg. 1420, Equation 3).
Regarding claim 4, the combination of Sandri and Wang renders obvious generating the plenoptic point cloud using at least one of color information of points included in the voxel ("we associate to each voxel the colors seen by all cameras," Sandri, pg. 1420, col. 1).
Regarding claim 5, the combination of Sandri and Wang renders obvious wherein color information of a view in which a point cloud is not generated is obtained using color information of other points in a voxel including a corresponding point cloud ("cameras may be occluded at each voxel … interpolate the missing cameras at the capture point," Sandri, pg. 1420, col. 1).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sandri in view of Wang, and further in view of Ackerson et al. (US 2021/0133929; hereinafter "Ackerson").
Regarding claim 6, the combination of Sandri and Wang does not disclose wherein, when a plurality of points generated in one view is included in one voxel, color information of the points generated in the view is derived using at least one of an average value, a maximum value or a minimum value of the color information of the view.
In the same art of storing plenoptic data in a voxelized data structure, Ackerson teaches combining color data points using at least one of an average value, a maximum value or a minimum value of the color information of the view ("reduction is the process used to generate the values for higher-level saels from the information contained in lower-level saels. This could be generating average, minimum and maximum values," para. 301; "Plenoptic field 1003 [of Fig. 10] is volumetrically indexed by one or more generally hierarchical arrangements of voxels and is directionally indexed by one or more generally hierarchical arrangements of saels," para. 222).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Ackerson to the combination of Sandri and Wang, thereby rendering obvious the use of average, maximum, or minimum values when a plurality of points generated in one view is included in one voxel.  The motivation would have been to reduce the size of the dataset.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sandri in view of Wang, and further in view of Zhang et al. ("Surface Light Field Compression Using a Point Cloud Codec," hereinafter "Zhang").
Regarding claim 7, the combination of Sandri and Wang does not disclose wherein, when a plurality of points generated in one view is included in one voxel, color information of the point cloud generated in the view is derived using depth information of point cloud points included in the voxel.
In the same art of plenoptic point clouds, Zhang teaches wherein, when a plurality of points generated in one view is included in one voxel, color information of the point cloud generated in the view is derived using depth information of point cloud points included in the voxel ("If multiple points are projected to the same image position, the one with minimal depth (whose distance to the camera is nearest) is kept," pg. 167, col. 2).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Zhang to the combination of Sandri and Wang.  The motivation would have been to reduce the size of the dataset.

Claims 9, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sandri in view of Bordoloi et al. (US 2008/0024493; hereinafter "Bordoloi").
Regarding claim 9, Sandri discloses A method of generating a multi-view image using a plenoptic point cloud ("plenoptic point cloud … view synthesis," pg. 1420, col. 1), the method comprising: obtaining geometric information of the plenoptic point cloud ("We define a voxelized plenoptic point clouds as a collection of occupied voxels for which we attribute not only geometry, but also color attributes for each voxel," pg. 1420, col. 1); obtaining a two-dimensional (2D) image of each view using the geometric information of the plenoptic point cloud; and obtaining color information of a current pixel based on whether there is a plenoptic point projected to the current pixel ("We, here, opted for a sampled representation, for which the renderer at the receiver side should interpolate the colors for desired positions in between samples," pg. 1420, col. 1).
Sandri does not recite the specific words: obtaining the image by projecting a plenoptic point.
In the same art of 3D visualization, Bordoloi teaches obtaining a 2D image by projecting a point ("The color value seen at a pixel on the screen is the composition of all the colored data voxels that project to that particular pixel," para. 14).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teaching of Bordoloi to the plenoptic points of Sandri.  The motivation would have been that it is "very effective to illustrate the shape of the data features" (Bordoloi, para. 14).
Regarding claim 13, the combination of Sandri and Bordoloi renders obvious wherein, when there is no plenoptic points projected onto the current pixel, the color information of the current pixel is obtained using color information of a neighbor pixel of the current pixel ("the renderer at the receiver side should interpolate the colors for desired positions in between samples," Sandri, pg. 1420, col. 1).
Regarding claim 14, the combination of Sandri and Bordoloi renders obvious wherein, when a plenoptic point is projected onto at least one neighbor pixel of the current pixel, the color information of the current pixel is obtained using color information of the at least one neighbor pixel ("the renderer at the receiver side should interpolate the colors for desired positions in between samples," Sandri, pg. 1420, col. 1).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sandri in view of Bordoloi, and further in view of Tourapis et al. (US 2020/0111237; hereinafter "Tourapis").
Regarding claim 10, the combination of Sandri and Bordoloi does not disclose wherein, when there is a plenoptic point projected onto the current pixel, the color information of the current pixel is obtained based on the number of plenoptic points projected onto the current pixel.
In the same art of view synthesis from point cloud data, Tourapis teaches wherein, when there is a point projected onto the current pixel, the color information of the current pixel is obtained based on the number of points projected onto the current pixel ("The image generation process described above consists of projecting the points belonging to each patch onto its associated projection plane to generate a patch image … Let H(u, v) be the set of points of the current patch that get projected to the same pixel (u,v). Note that H(u, v) may be empty, may have one point or multiple points," para. 159).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Tourapis to the plenoptic points of the combination of Sandri and Bordoloi.  The motivation would have been "to improve compression efficiency and  reconstruction accuracy" (Tourapis, para. 404).
Regarding claim 11, the combination of Sandri, Bordoloi, and Tourapis renders obvious wherein, when one plenoptic point is projected onto the current pixel, the color information of the current pixel is obtained using color information of a plenoptic point of a view in which the projection is performed ("If the H(u, v) has a single element, then the pixel is filled with the associated geometry/texture/attribute value," Tourapis, para. 159; see claim 10 for motivation to combine).
Regarding claim 12, the combination of Sandri, Bordoloi, and Tourapis renders obvious wherein, when a plurality of plenoptic points is projected onto the current pixel, the color information of the current pixel is obtained using color information of a plenoptic point of a view closest to a camera ("If H(u,v), has multiple elements … Keep only the nearest point," Tourapis, para. 159; see claim 10 for motivation to combine).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sandri in view of Bordoloi, and further in view of Zhang.
Regarding claim 15, the combination of Sandri and Bordoloi does not disclose wherein, when there is a plurality of neighbor pixels onto which the projection is performed, the color information of the current pixel is obtained using color information of a neighbor pixel closest to a camera.
In the same art of plenoptic point clouds, Zhang teaches wherein, when there is a plurality of neighbor pixels onto which the projection is performed, the color information of the current pixel is obtained using color information of a neighbor pixel closest to a camera ("If multiple points are projected to the same image position, the one with minimal depth (whose distance to the camera is nearest) is kept," pg. 167, col. 2).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Zhang to the combination of Sandri and Bordoloi.  The motivation would have been to select a non-occluded data point.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sandri in view of Bordoloi, and further in view of Claude et al. (US 2013/0230224; hereinafter "Claude").
Regarding claim 16, the combination of Sandri and Bordoloi does not disclose wherein, when the plenoptic point is not projected onto all neighbor pixels of the current pixel, the color information of the current pixel is obtained using a hole filling method.
In the same art of image processing, Claude teaches the color information of the current pixel is obtained using a hole filling method ("two dimensional (2D) order statistic filtering can be used. The kernel, or domain, for the order statistic filtering can be a 5 by 5 pixel square ... This operation can serve to remove small speckles and fill small holes," para. 371).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Claude to the projection of the plenoptic points onto pixels of the combination of Sandri and Bordoloi.  The motivation would have been "to further smooth and level the image while preserving edges" (Claude, para. 371).
Regarding claim 17, the combination of Sandri, Bordoloi, and Claude renders obvious wherein the hole filling method is performed using an interpolation method of applying an NxN mask based on the current pixel ("The kernel, or domain, for the order statistic filtering can be a 5 by 5 pixel square, although other sizes can be used. The order statistic filtering can set the brightness of a pixel based on the brightness of neighboring pixels," Claude, para. 371; see claim 16 for motivation to combine).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sandri in view of Romm et al. (US 2019/0206016; hereinafter "Romm"), and further in view of Bordoloi.
Regarding claim 18, Sandri discloses A computer-readable recording medium storing a bitstream including plenoptic point cloud information ("plenoptic point cloud," pg. 1420, col. 1), wherein the bitstream includes the plenoptic point cloud information of a plurality of views ("Since cameras are placed at different positions, if we know the camera and voxel positions, one can calculate samples of the plenoptic function for each voxel," pg. 1420, col. 1), wherein the plenoptic point cloud information includes geometric information, color information of a plenoptic point cloud ("We define a voxelized plenoptic point clouds as a collection of occupied voxels for which we attribute not only geometry, but also color attributes for each voxel," pg. 1420, col. 1).
Sandri does not disclose the plenoptic point cloud information including occlusion pattern information or wherein, when the occlusion pattern information indicates a first value, the occlusion pattern information indicates that the color information is meaningful color information, and wherein, when the occlusion pattern information indicates a second value, the occlusion pattern information indicates that the color information is meaningless color information.
In the same art of encoding point cloud information, Romm teaches including occlusion pattern information and wherein, when the occlusion pattern information indicates a first value, the occlusion pattern information indicates that the information is meaningful information, and wherein, when the occlusion pattern information indicates a second value, the occlusion pattern information indicates that the information is meaningless information ("the scene may be viewed from the different cameras and occlusion data for each vertex captured by the cameras is different for different cameras," para. 139; "occlusion data generated for each vertex in the 3D space comprises a bit string, where the value of each bit identifies whether this particular vertex can be seen by a specific camera," para. 140).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the occlusion pattern information of Romm to the color information of a plenoptic point of Sandri.  The motivation would have been "It is highly undesirable for a graphics processing unit (GPU) to undertake operations on vertices and objects which are ultimately occluded by other geometry in the scene" (Romm, para. 2).
The combination of Sandri and Romm does not specifically recite the plenoptic point is projected onto a pixel or the plenoptic point is not projected onto the pixel.
In the same art of 3D visualization, Bordoloi teaches the point is projected onto a pixel ("The color value seen at a pixel on the screen is the composition of all the colored data voxels that project to that particular pixel," para. 14).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teaching of Bordoloi to the plenoptic points of the combination of Sandri and Romm.  The motivation would have been that it is "very effective to illustrate the shape of the data features" (Bordoloi, para. 14).  Since Sandri teaches plenoptic points, Romm teaches performing rendering operations based on occlusion pattern information (i.e. only rendering meaningful) data, and Bordoloi teaches projecting 3D points onto 2D pixels, the combination of references renders obvious the full limitations.
Regarding claim 19, the combination of Sandri, Romm, and Bordoloi renders obvious wherein the plenoptic point cloud information includes one geometric information, representative color information of the plurality of views and color information of the plurality of views ("We define a voxelized plenoptic point clouds as a collection of occupied voxels for which we attribute not only geometry, but also color attributes for each voxel," Sandri, pg. 1420, col. 1; "the plenoptic appearance attribute of a voxel … contains a high level of redundancy that can be exploited for compression," Sandri, pg. 1420, col. 2; "coefficient that represents the average color of a voxel," Sandri, pg. 1421, col. 1).
Regarding claim 20, the combination of Sandri, Romm, and Bordoloi renders obvious wherein the plenoptic point cloud information includes one geometric information, representative color information of the plurality of views ("We define a voxelized plenoptic point clouds as a collection of occupied voxels for which we attribute not only geometry, but also color attributes for each voxel," Sandri, pg. 1420, col. 1; "the plenoptic appearance attribute of a voxel … contains a high level of redundancy that can be exploited for compression," Sandri, pg. 1420, col. 2; "coefficient that represents the average color of a voxel," Sandri, pg. 1421, col. 1) and occlusion pattern information of the plurality of views ("occlusion data generated for each vertex in the 3D space comprises a bit string, where the value of each bit identifies whether this particular vertex can be seen by a specific camera," Romm, para. 140; see claim 18 for motivation to combine).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan McCulley whose telephone number is (571)270-3754. The examiner can normally be reached Monday through Friday, 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN MCCULLEY/Primary Examiner, Art Unit 2611